As filed with the Securities and Exchange Commission on or about April 30, 2010 Registration No. 333-15881 Investment Company Act File No. 811-07917 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act Of 1933 ý Pre-Effective Amendment No. Post-Effective Amendment No. 46 ý Registration StatementUnder The Investment Company Act Of 1940 ý Amendment No. 47 ý WILSHIRE VARIABLE INSURANCE TRUST (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, Including Area Code:(310) 451-3051 (Name and Address of Agent for Service) Lawrence E. Davanzo c/o Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 Copy to: CathyG. O’Kelly Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b); x on May 1, 2010 pursuant to paragraph (b); ¨ 60 days after filing pursuant to paragraph (a)(1); o on pursuant to paragraph (a)(1); ¨ 75 days after filing pursuant to paragraph (a)(2); ¨ on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus May 1, 2010 W I L S H I R E VARIABLE INSURANCE TRUST Equity Fund (HORMX) Balanced Fund Income Fund Small Cap Growth Fund International Equity Fund Socially Responsible Fund Shares of Wilshire Variable Insurance Trust are sold only as the underlying investment for variable annuity contracts issued by insurance companies. Wilshire Variable Insurance Trust 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS
